        Case: 1:20-cv-04454 Document #: 1 Filed: 07/29/20 Page 1 of 9 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



NICHOLAS MARQUEZ, individually and on
behalf of all others similarly situated,                  No. ____________________________

                        Plaintiff,                        Honorable _______________________

         v.

GOOGLE LLC,

                        Defendant.


                                     NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and 1453, defendant Google LLC (“Google”)

hereby gives notice of removal of this action from the Circuit Court of Will County, Illinois to

the United States District Court for the Northern District of Illinois.

         By filing this notice, Google does not concede any allegation, assertion, claim, or demand

for relief in the Complaint of plaintiff Nicholas Marquez (“Marquez”), or that any damages exist.

Google expressly denies that it has violated the Illinois Biometric Information Privacy Act,

740 ILCS 14/1, et seq. (“BIPA”), affirmatively states that it intends to defend this matter

vigorously, and reserves all defenses and objections to the allegations, assertions, claims,

demands for relief, and supposed damages set forth in the Complaint.

                              I.     THE STATE COURT ACTION
         On March 23, 2020, Marquez, on behalf of himself and allegedly similarly situated

individuals, commenced this action in the Circuit Court of Will County, Illinois under the

caption Nicholas Marquez v. Google LLC, Case No. 20CH500. See Ex. A (Complaint). Counsel

for Google accepted service of the Complaint on June 30, 2020, and the parties thereafter agreed


148976981.2
        Case: 1:20-cv-04454 Document #: 1 Filed: 07/29/20 Page 2 of 9 PageID #:2




that Google should have until August 28, 2020 to answer or otherwise respond to Marquez’s

Complaint. See Ex. B (agreed order).

         Marquez filed a motion for class certification along with the Complaint. See Ex. C. That

motion was generally entered and continued. See Ex. B. No other substantive action has been

taken in the Circuit Court.

         Marquez seeks relief based on Google’s alleged violations of BIPA. In particular,

Marquez alleges that Google “systematically and automatically collected, captured, or otherwise

obtained” the “‘biometric identifiers’” and “‘biometric information’” of Marquez and the

putative class members and that Google “does not publicly provide a retention schedule or

guidelines for permanently destroying the ‘biometric identifiers’ and ‘biometric information’” of

Marquez and the putative class members, in violation of BIPA. Ex. A ¶¶ 51-53.

         Marquez brings this action as a class action, seeking to represent an alleged class of “[a]ll

Google Photos users located in Illinois for whom Google created and stored a face template after

May 28, 2015.” Id. ¶ 41. He specifically alleges that there are “millions of persons” who are

members of the proposed class and that “joinder [would be] impractical.” Id. ¶ 42.

         On behalf of himself and each putative class member, Marquez seeks: “statutory damages

to [Marquez and each putative class member] of $1,000.00 pursuant to 740 ILCS 14/20(1) for

each violation of BIPA committed negligently, and $5,000.00 pursuant to 740 ILCS 14/20(2) for

each violation of BIPA committed intentionally or recklessly”; a judicial declaration that

“Google’s actions . . . violate the BIPA”; “injunctive and other equitable relief as is necessary to

protect the interests of [Marquez and each putative class member], including, inter alia, an order

requiring Google to collect, store, and use biometric identifiers or biometric information in

compliance with the BIPA”; “reasonable litigation expenses and attorneys’ fees pursuant to



148976981.2                                       -2-
        Case: 1:20-cv-04454 Document #: 1 Filed: 07/29/20 Page 3 of 9 PageID #:3




BIPA”; “pre- and post-judgment interest, to the extent allowable”; and “such other and further

relief as equity and justice may require.” Id. at 20 (“Prayer For Relief”).

                               II.    GROUNDS FOR REMOVAL

A.       This Action Is Removable under the Class Action Fairness Act of 2005
         “[A]ny civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant . . . .” 28 U.S.C. § 1441(a).

This action is removable under § 1441 because this Court has original jurisdiction under the

Class Action Fairness Act of 2005 (“CAFA”). See 28 U.S.C. § 1332(d); see also 28 U.S.C.

§ 1453(b) (procedure for removing class actions).

         Under CAFA, federal district courts have original jurisdiction over any putative class

action in which (1) the aggregate number of members in the proposed class is 100 or more;

(2) the matter in controversy “exceeds the sum or value of $5,000,000, exclusive of interest and

costs”; and (3) the parties are minimally diverse—that is, “any member of a class of plaintiffs is

a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2), (d)(2)(C); see also

Roppo v. Travelers Com. Ins. Co., 869 F.3d 568, 578 (7th Cir. 2017) (requirements for CAFA

jurisdiction). Because all of those requirements are met here, and because Google has met all

other applicable requirements, this action is removable under CAFA.

         1.     This is a putative class action in which the aggregate number of proposed
                class members is alleged to be 100 or more.
         This is a putative class action under CAFA, which defines “class action” as “any civil

action filed under rule 23 of the Federal Rules of Civil Procedure or similar State statute or rule

of judicial procedure authorizing an action to be brought by 1 or more representative persons as a

class action.” 28 U.S.C. § 1332(d)(1)(B). Marquez brings this action under Section 2-801 of the

Illinois Code of Civil Procedure, see Ex. A ¶ 41, which allows “for the maintenance of a class



148976981.2                                       -3-
        Case: 1:20-cv-04454 Document #: 1 Filed: 07/29/20 Page 4 of 9 PageID #:4




action” when the alleged “class is so numerous that joinder of all members is impracticable”;

“[t]here are questions of fact or law common to the class, which common questions predominate

over any questions affecting only individual members”; “[t]he representative parties will fairly

and adequately protect the interest of the class”; and “[t]he class action is an appropriate method

for the fair and efficient adjudication of the controversy.” 735 ILCS 5/2-801(1)-(4). The

requirements for class certification under Section 2-801 parallel those of Federal Rule of Civil

Procedure 23. Compare 735 ILCS 5/2-801 with Fed. R. Civ. P. 23.

         Marquez proposes to represent a class of similarly situated individuals who, like him,

allegedly used Google Photos. More specifically, Marquez seeks to represent a class defined as

“[a]ll Google Photos users located in Illinois for whom Google created and stored a face

template after May 28, 2015.” Ex. A ¶ 41. Marquez alleges that there are “millions of persons”

who are members of that putative class. Id. ¶ 42; see also id. ¶ 9 (same). Accordingly, while

Google does not concede that Marquez’s proposed class is certifiable, lawful, or otherwise

proper, and while Google expressly reserves the right to raise all arguments and defenses to

Marquez’s allegations, including Marquez’s class certification allegations, the alleged class, as

defined by the allegations of Marquez’s Complaint, includes well over 100 people. CAFA’s first

requirement is therefore satisfied.

         2.     The amount in controversy exceeds $5,000,000.
         CAFA requires courts to aggregate the claims of putative class members “to determine

whether the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest

and costs.” 28 U.S.C. § 1332(d)(6). A court must “determine whether it has jurisdiction by

adding up the value of the claim of each person who falls within the . . . proposed class and

determine whether the resulting sum exceeds $5 million.” Standard Fire Ins. Co. v. Knowles,




148976981.2                                      -4-
        Case: 1:20-cv-04454 Document #: 1 Filed: 07/29/20 Page 5 of 9 PageID #:5




568 U.S. 588, 592 (2013). The amount in controversy “concerns what the plaintiff is

claiming . . . , not whether plaintiff is likely to win or be awarded everything he seeks.” Brill v.

Countrywide Home Loans, Inc., 427 F.3d 446, 449 (7th Cir. 2005) (emphasis added).

         Marquez does not allege a specific amount in controversy. As a result, Google need only

make “a plausible allegation that the amount in controversy exceeds the jurisdictional threshold.”

Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014).

         Here, it is clear that the amount in controversy exceeds the $5,000,000 threshold for

removal purposes. BIPA provides for “liquidated damages of $5,000” “for each violation” that is

committed “intentionally or recklessly.” 740 ILCS 14/20, 14/20(2). Marquez expressly alleges

that Google “recklessly or intentionally violated each of BIPA’s requirements,” Ex. A ¶ 54, and

he therefore seeks an award of $5,000 in statutory damages for each of Google’s alleged

violations of BIPA, see id. at 20. Further, Marquez seeks the maximum amount of statutory

damages on behalf of himself and each member of the putative class, which Marquez alleges to

be “millions” of people, i.e., at least 2,000,000 people. Id. ¶ 42. Thus, based on Marquez’s

request for statutory damages alone, the amount in controversy alleged in the Complaint easily

exceeds $5,000,000. CAFA’s second requirement is therefore satisfied. See Appert v. Morgan

Stanley Dean Witter, Inc., 673 F.3d 609, 617-18 (7th Cir. 2012) (“Morgan Stanley has provided

a good-faith estimate that plausibly explains how the stakes exceed $5 million. That is

sufficient.”); Blomberg v. Serv. Corp. Int’l., 639 F.3d 761, 764 (7th Cir. 2011) (“Once the

proponent of federal jurisdiction has explained plausibly how the stakes exceed $5,000,000 . . .

the case belongs in federal court unless it is legally impossible for the plaintiff to recover that

much.”).




148976981.2                                       -5-
        Case: 1:20-cv-04454 Document #: 1 Filed: 07/29/20 Page 6 of 9 PageID #:6




         3.     The parties are minimally diverse.
         Marquez alleges that he is a “resident and citizen” of Illinois. Ex. A ¶ 7. Marquez further

alleges that Google is incorporated in Delaware and headquartered in California, see id. ¶ 8, and

that Google is therefore a citizen of those states, see 28 U.S.C. § 1332(c)(1). Thus, “any member

of [the class] of plaintiffs is a citizen of a State different from any defendant,” 28 U.S.C.

§ 1332(d)(2)(A), and CAFA’s third and final requirement is satisfied.

         4.     None of CAFA’s exceptions bar removal.
         This action does not fall within the exceptions to removal jurisdiction under CAFA.

Section 1332(d)(4) requires a federal court to decline jurisdiction over a class action when,

among other things, “greater than two-thirds of the members of all proposed plaintiff classes in

the aggregate are citizens of the State in which the action was originally filed,” and at least one

defendant whose “alleged conduct forms a significant basis for the claims asserted by the

proposed class . . . is a citizen of the State in which the action was originally filed.” 28 U.S.C. §

1332(d)(4)(A); see also 28 U.S.C. § 1332(d)(4)(B) (similarly excluding cases where “two thirds

or more of” the class members and “the primary defendants . . . are citizens of the State in which

the action was originally filed”). Section 1332(d)(4) does not apply here because Google is not a

citizen of Illinois, where the action was originally filed. Likewise, the discretionary exemptions

in Section 1332(d)(3) apply only where “the primary defendants are citizens of the State in

which the action was originally filed.” 28 U.S.C. § 1332(d)(3); see also Roppo, 869 F.3d at 585

(local controversy and discretionary CAFA exceptions do not apply when primary defendant is

not citizen of state in which action was filed).

         Sections 1332(d)(9) and 1453(d) exempt certain securities and corporate-governance

cases from CAFA’s broad jurisdictional grant. See 28 U.S.C. §§ 1332(d)(9), 1453(d). They are




148976981.2                                        -6-
        Case: 1:20-cv-04454 Document #: 1 Filed: 07/29/20 Page 7 of 9 PageID #:7




inapplicable here because Marquez’s claims do not arise under the Securities Act of 1933 or the

Securities Exchange Act of 1934 and do not involve state-centric corporate governance issues.

B.       Venue and Intra-District Assignment Are Proper
         The Northern District of Illinois, Eastern Division is the proper venue and intra-district

assignment for this action upon removal because this “district and division embrac[e]” the

Circuit Court of Will County, Illinois, where the Complaint was filed. See 28 U.S.C. § 1441(a).

C.       Google Has Satisfied All Other Requirements
         Google timely filed this Notice of Removal. Google was served by agreement on June 30,

2020. See Ex. B. Google subsequently filed and served this Notice of Removal within 30 days of

said service, as required by 28 U.S.C. § 1446(b).

         Further, as required by 28 U.S.C. § 1446(a), Google has filed with this Notice of

Removal true and correct copies of all process, pleadings, and orders served upon Google in the

state-court action. See Ex. A-C. A true and correct copy of the state court docket is attached as

Exhibit D.

         Finally, Google will promptly serve on Marquez and file with the Circuit Court a “Notice

of Removal to Federal Court.” Google will also file with this Court a “Certificate of Service of

Notice to Adverse Party of Removal to Federal Court.” 28 U.S.C. § 1446(d); see also Fed. R.

Civ. P. 5(d).

                    III.    RESERVATION OF RIGHTS AND DEFENSES
         Google expressly reserves all of its defenses and rights, and none of the foregoing shall

be construed as in any way conceding the truth of any of Marquez’s allegations or waiving any

of Google’s defenses. Google also reserves its right to amend or supplement this Notice of

Removal.




148976981.2                                       -7-
        Case: 1:20-cv-04454 Document #: 1 Filed: 07/29/20 Page 8 of 9 PageID #:8




                                      IV.    CONCLUSION
         For the foregoing reasons, Google respectfully requests that this Court exercise

jurisdiction over this action and enter orders and grant relief as may be necessary to secure

removal and to prevent further proceedings in this matter in the Circuit Court of Will County,

Illinois. Google further requests whatever other relief the Court deems appropriate.

                                                   Respectfully submitted,

                                                   By: /s/ Kathleen A. Stetsko

                                                         Kathleen A. Stetsko
                                                         PERKINS COIE LLP
                                                         131 S. Dearborn Street # 1700
                                                         Telephone: 312.324.8400
                                                         Fax: 312.324.9400
                                                         Email: KStetsko@perkinscoie.com

                                                         Susan Fahringer
                                                         (pro hac vice application forthcoming)
                                                         Ryan Spear
                                                         (pro hac vice application forthcoming)
                                                         Nicola C. Menaldo
                                                         (pro hac vice application forthcoming)
                                                         PERKINS COIE LLP
                                                         1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
                                                         Telephone: 206.359.8000
                                                         Fax: 206.359.9000
                                                         Email: SFahringer@perkinscoie.com
                                                         Email: RSpear@perkinscoie.com
                                                         Email: NMenaldo@perkinscoie.com

                                                         Sunita Bali
                                                         (pro hac vice application forthcoming)
                                                         PERKINS COIE LLP
                                                         505 Howard St.
                                                         Suite 100
                                                         San Francisco, CA 94015-3204
                                                         Telephone: 415.344.7000
                                                         Fax: 206.359.9000
                                                         Email: SBali@perkinscoie.com

                                                         Attorneys for defendant Google LLC.




148976981.2                                      -8-
        Case: 1:20-cv-04454 Document #: 1 Filed: 07/29/20 Page 9 of 9 PageID #:9




                                  CERTIFICATE OF SERVICE

         I, Kathleen A. Stetsko, certify that on July 28, 2020, I electronically filed the foregoing

NOTICE OF REMOVAL with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to all attorneys of record.

         On this date I further caused to be served on each of the attorneys identified below, via

the delivery methods indicated below, a copy of the foregoing document:

  David C. Nelson                                     X     Via the Clerk’s eFiling Application
  Nelson & Nelson, Attorneys at Law, P.C.            ___    Via U.S. Mail, 1st Class
  420 N. High Street                                 ___    Via Overnight Delivery
  PO Box Y                                           ___    Via Facsimile
  Belleville IL 62222                                 X     Via Email
  Tel: (618) 277-4000                                ___    Other: ___________________
  Email: dnelson@nelsonlawpc.com

  Frank S. Hedin
  David W. Hall
  HEDIN HALL LLP
  1395 Brickell Avenue, Ste 1140
  Miami, Florida 33131
  Tel: (305) 357-2107
  E-mail: fhedin@hedinhall.com
  E-mail: dhall@hedinhall.com

  Joseph I. Marchese
  Philip L. Fraietta
  BURSOR & FISHER, P.A.
  888 Seventh A venue
  New York, NY 10019
  Tel: (646) 837-7150
  E-Mail: jmarchese@bursor.com
  E-Mail: pfraietta@bursor.com

  Attorneys for plaintiff Nicholas Marquez

         I certify under penalty of perjury that the foregoing is true and correct.


                                                     By: /s/ Kathleen A. Stetsko




148976981.2                                       -9-
